SENTENCIA
El apelante fue convicto por un jurado por el delito de apropiación ilegal agravada y sentenciado a diez (10) años de reclusión. El tribunal de instancia le concedió el benefi-cio de sentencia suspendida. Inconforme, apela ante nos aduciendo cinco (5) señalamientos de error(1)
1 — 1
Los hechos según acordados por las partes en la exposi-ción narrativa de la prueba se exponen a continuación.
El 30 de julio de 1986 la testigo Raquel Rodríguez Díaz trabajaba como pagadora de la Cámara de Representantes. La señora Rodríguez le entregó al Sr. Rafael Rivera el che-que núm. 010477, por $360, a favor del Sr. Héctor González Onez(2) por concepto de dietas. El señor Rivera trabajaba como mensajero de la Cámara de Representantes y entregó *1016el cheque a la Sra. Miriam Arroyo Espada. La señora Arroyo se desempeñaba como oficinista del Representante Concepción Báez. Esta testigo manifestó que recibió el che-que núm. 010477 del señor Rivera Ruiz y se lo entregó al acusado ya que la secretaria del señor González no se encontraba. La señora Arroyo indicó que el cheque no tenía nada escrito al dorso y que ella no anotó nada en el mismo. Identificó al acusado como la persona a quien entregó el cheque.
El acusado José A. Pintos Lugo trabajaba para el mes de julio de 1986 con el Representante Héctor González Cruz en la Comisión de Veteranos. No surge con claridad de los autos las funciones que realizaba en dicho empleo.
La Sra. Carmen S. Meléndez Andino declaró que para el 31 de julio de 1988 era “teller” en la Cooperativa Ahorro y Crédito de la Policía de Puerto Rico. Que ese día el acusado (a quien identificó en el juicio) se presentó a realizar una serie de transacciones. Señaló que el acusado depositó va-rios cheques en la cuenta de ahorros del Sr. Héctor Gonzá-lez Cruz y cambió el cheque de $360 numerado 010477 de 30 de julio de 1986 y girado a favor de Héctor González Cruz. En el contrainterrogatorio la señora Meléndez señaló que no recordaba cuantos cheques se habían depositado, pero sí recordaba que uno de los cheques depositados era de $166. Ella recordaba esa transacción y al acusado por la regularidad con que le hacía depósitos al señor González Cruz. Declaró también que por lo regular la transacción incluía cambiar un cheque de $360, depositar otro de $166 y que el acusado hacía estas transacciones con frecuencia.
Por último, testificó el Sr. Héctor González Cruz. Surge de las minutas del Tribunal Superior, Sala de San Juan, de 28 y 29 de marzo de 1988, que consta en autos, que hubo que retirar al Jurado para hacer una determinación de ad-misibilidad del testimonio de este testigo. Esto con motivo de que dicho testimonio contenía unas admisiones hechas por el acusado a este testigo. Las partes, luego de escuchar *1017el testimonio de este testigo, argumentaron ampliamente para determinar si el testimonio debía presentarse al Jurado. Inicialmente el tribunal determinó que no iba a permitir que pasara la admisión al Jurado porque existía un documento firmado por el Ministerio Público y la de-fensa de que no habían admisiones de las partes. Sin embargo, en la sesión de la tarde de 29 de marzo de 1988, el Ministerio Público solicitó reconsideración de la determi-nación previa del tribunal y éste accedió a su solicitud. Luego de oir nuevamente a las partes, el tribunal señaló que la admisión no ocasionaba sorpresa a la defensa ya que ellos tenían copia de la declaración jurada del señor Gon-zález Cruz, por lo que permitió al testigo declarar, con la objeción de la defensa.
El testigo González Cruz manifestó que para julio de 1986, el acusado trabajaba con él. Para el 22 de julio de 1986 salió de Puerto Rico y regresó de sus vacaciones el 3 o el 4 de agosto de 1986. En relación con el cheque núm. 010477 señaló que no lo endosó y que nunca recibió el che-que referido ni su importe. Según surge de la exposición narrativa de la prueba, a los pocos días de regresar de su viaje, el acusado le visitó en su residencia y le indicó que había tenido necesidad de un dinero de emergencia y había utilizado los $360 que correspondían al cheque. En ese mo-mento el acusado le indicó que por tal motivo le entregaba $180 —cantidad que aceptó— y el resto lo había pagado en la mensualidad de un préstamo del Representante Concep-ción Báez, por lo que todo quedaba pago. En el contrainte-rrogatorio señaló que el acusado había recogido el cheque en la división de finanzas y había firmado el recibo de los cheques. Reiteró haber aceptado los $180 que le entregó el acusado y que vio el recibo de pago de la mensualidad del préstamo. Por último, señaló que había presentado el caso porque el acusado todavía le debía algún dinero. Por estos hechos, el apelante fue acusado de los delitos de apropia-ción ilegal agravada y el de posesión y traspaso de docu-*1018mentos falsificados. Se le encontró culpable por un jurado de apropiación ilegal agravada y fue absuelto del otro de-lito por tribunal de derecho.
KH 1 — 4
Se alega, en primer lugar, que el tribunal de instancia erró al admitir prueba sobre una admisión del acusado, cuando el Fiscal había señalado que no existía prueba de admisiones y/o confesiones del acusado. El apelante argu-menta en su alegato que la prueba del Pueblo fue sorpre-siva ya que el propio Ministerio Fiscal había indicado por escrito que no existían admisiones y/o confesiones del acu-sado, y que dicha prueba requería una alteración sustan-cial de la estrategia de la defensa en una etapa avanzada del juicio. El Ministerio Público por otro lado nos indica que la evidencia a la cual se refiere el apelante formaba parte del testimonio contenido en la declaración jurada prestada por el testigo González Cruz y que la defensa po-seía desde la vista preliminar, ya que el testimonio del se-ñor González formó parte de la evidencia desfilada en dicha vista.
Este error no fue cometido. Surge de la Minuta de 29 de marzo de 1988, que forma parte de los autos del caso, que cuando surgió la controversia sobre si se permitía o no lle-var a conocimiento del Jurado la admisión del acusado que surgía del testimonio del testigo González Cruz, el tribunal de instancia determinó que dicho testimonio no era sorpre-sivo para la defensa ya que ésta poseía la declaración ju-rada del testigo González —de la cual surgía claramente la admisión— por lo que debía tener conocimiento de su contenido. Ante estas circunstancias estamos convencidos de que el acusado no sufrió un perjuicio sustancial que amerite revocación. Los casos Pueblo v. Medina Walker, 90 D.P.R. 650 (1964); Pueblo v. Díaz, 61 D.P.R. 696 (1943), y El Pueblo v. Ramos, 28 D.P.R. 800 (1920), presentan situa-*1019ciones análogas en que rechazamos el argumento de que el acusado fue sorprendido o perjudicado por la prueba del Fiscal. En estos casos el acusado tenía conocimiento previo de la información alegadamente sorpresiva por lo que re-chazamos este argumento.
No habiéndose cometido este error, la declaración del acusado era claramente admisible en el juicio de acuerdo con la Regla 62 de Evidencia de 1979 (32 L.P.R.A. Ap. IV), como excepción a la regla de prueba de referencia por ser una declaración ofrecida contra una parte en el pleito.
i — I HH hH
Se señala como segundo error(3) la negativa del tribunal de instancia a impartir instrucciones sobre la modalidad menos grave del delito de apropiación, ilegal. Este error no fue cometido. El Art. 165 del Código Penal, 33 L.P.R.A. see. 4271, va dirigido a castigar a toda persona que sin violen-cia ni intimidación se apropiare de bienes muebles perte-necientes a otra persona. Por otro lado, el Art. 7 del Código Penal, 33 L.P.R.A. see. 3022, define lo que constituye “apro-piarse” como “el malversar, defraudar, ejercer control ile-gal, usar, sustraer, apoderarse, o en cualquier forma hacer propio cualquier bien o cosa en forma temporal o permanente”. (Enfasis suplido.) Por último, el Art. 166 del Código Penal, 33 L.P.R.A. sec. 4272(b), señala que si el bien mueble apropiado excede de la suma de $200 se incurrirá en una de las modalidades de carácter grave del delito de apropiación ilegal.
El apelante fundamenta este señalamiento de error a base de que de la prueba de cargo surge que él utilizó $180 del total de $360 para pagar una mensualidad de un prés-tamo que tenía el señor González. Por tal motivo, de haber incurrido en el delito imputado sólo pudo haberse apro-*1020piado de $180, por lo que no se configuró la modalidad grave imputada.
El problema con este argumento es que ignora la mani-festación que hizo el acusado al testigo González Cruz de que “había tenido una necesidad de dinero de emergencia” y había utilizado los $360 que correspondían al cheque. Alegato, pág. 2. Esta manifestación, según determinamos al principio de esta sentencia, era admisible como excep-ción a la regla de prueba de referencia por ser una admi-sión de parte. Regla 62 de Evidencia de 1979, supra.
Aunque el testimonio del señor González presenta con-tradicciones, las mismas no son de tal carácter que impi-dan la utilización de su testimonio. En Pueblo v. Rodríguez Román, 128 D.P.R. 121 (1991), dijimos que las contradic-ciones sólo ponen en juego la credibilidad de un testigo y le toca al juzgador de los hechos resolver a quien cree. La máxima “falsus in uno, falsus in omnibus” no autoriza a rechazar toda la declaración de un testigo porque se haya contradicho. Es imprescindible armonizar toda la prueba y analizarla en conjunto. En este caso, el Jurado como juz-gador de los hechos dirimió el conflicto de credibilidad y resolvió en contra del apelante. En ausencia de pasión, prejuicio y parcialidad no alteraremos esa determinación. Pueblo v. Rodríguez Román, supra; Valencia, Ex parte, 116 D.P.R. 909 (1986); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).
En vista de que la prueba desfilada demostró que hubo uso ilegal de un bien mueble (el dinero del cheque por valor de $360) para beneficio del apelante, esto indica la inten-ción específica de apropiarse del dinero aunque fuese tem-poreramente, por lo que se configuró el delito de apropia-ción ilegal agravada. La intención de privar al dueño del bien mueble puede inferirse de las circunstancias relacio-nadas con la comisión del delito y con la conducta del imputado. Pueblo v. Flores Betancourt, 124 D.P.R. 867 *1021(1989). Surge claramente del texto de la ley que la apropia-ción que penaliza el Código Penal puede ocurrir en dos (2) modalidades: temporal o permanentemente. Ante esta si-tuación, no procedían las instrucciones solicitadas por el apelante. Hemos resuelto reiteradamente que instruccio-nes sobre un delito menor sólo proceden cuando la prueba así lo justifica. Véanse: Pueblo v. Maysonet Arroyo, 98 D.P.R. 60 (1969); Pueblo v. Gagot Mangual, 96 D.P.R. 625 (1968); Pueblo v. Tufiño Cruz, 96 D.P.R. 225 (1968), y Pueblo v. Burgos, 76 D.P.R. 199 (1954).
> HH
El último error alegado es que el tribunal de instancia erró al declarar al acusado convicto por apropiación ilegal agravada porque dicho delito no se probó más allá de duda ■razonable.
El argumento del apelante a este respecto va dirigido a señalar que habiéndose entregado la suma total a los “po-cos días” de regresar el señor González Cruz, no hubo pri-vación de propiedad, por lo que no se configuró este ele-mento del delito.
Este señalamiento carece de mérito. Es que en Pueblo v. Uriel Álvarez, 112 D.P.R. 312 (1982), señalamos que para que se configure el delito de apropiación ilegal es elemento indispensable que el imputado se apropie o advenga en posesión ilegal de bienes muebles pertenecientes a otra persona. En este caso hubo privación de propiedad. La pri-vación del importe del cheque, como señalamos al principio de esta sentencia, no tenía que ser permanente, podía ser temporal. 33 L.P.R.A. see. 3022. El hecho de haber devuelto el dinero ultilizado “a los pocos días” de regresar el señor González no impedía que se configurase la privación. No fue la retención del dinero, ante la imposibilidad de no po-derlo entregar inmediatamente, lo que constituyó la apropiación. Lo que constituyó la apropiación fue el uso *1022ilegal del dinero durante la ausencia de su legítimo dueño. Como señaláramos en Pueblo v. Uriel Álvarez, supra, lo que persigue el estatuto es la protección del patrimonio ajeno. Por lo tanto, establecido que estaban presentes to-dos los elementos del delito, no se cometió este error. Rei-teradamente hemos señalado que la culpabilidad de un acusado no tiene que establecerse con certeza matemática, sino que basta la evidencia que establece certeza moral, que convence y satisface la razón. Pueblo v. Bigio Pastrana, 116 D.P.R. 748 (1985); Pueblo v. Díaz, 107 D.P.R. 140 (1978). La evidencia presentada aquí fue suficiente para concluir que el apelante cometió el delito por el cual fue convicto.
Por los fundamentos antes expresados, los cuales se ha-cen formar parte de esta sentencia, se confirma la senten-cia del Tribunal Superior, Sala de San Juan, de 29 de julio de 1988.
Lo pronunció y manda el Tribunal, y certifica la señora Subsecretaría General. La Juez Asociada Señora Naveira de Rodón disintió con una opinión escrita, a la cual se unie-ron los Jueces Asociados Señores Rebollo López y Hernán-dez Denton.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría General

— O —

 El apelante en su alegato desistió de discutir los errores numerados en su apelación como segundo y tercero, por lo que no venimos obligados a considerarlos. Pueblo v. Torres Rivera, 129 D.P.R. 331, 334 esc. 4 (1992).


 Surge del testimonio de Raquel Rodríguez Díaz, reseñado en la Exposición Narrativa de la Prueba, que el cheque núm. 010477 estaba girado a nombre de Héctor González Onez. Creemos que esto constituye un error clerical. Surge de la Minuta de 28 de marzo de 1988 que durante el directo de la testigo Raquel Rodríguez se ofreció como identificación el cheque núm. 010477 a nombre de Héctor González Cruz. Además del testimonio de los otros testigos reseñados en la Exposición Narra-tiva de la Prueba, surge que en todo momento se refieren al señor González como Héctor González Cruz.


 Véase esc. núm. 1.